Citation Nr: 0638368	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-02 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for groin strain.

4.  Entitlement to service connection for residuals of 
pneumonia.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1962 until 
October 1964.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2006).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Following a review of the record, the Board concludes that 
additional development is necessary in order to satisfy VA's 
obligations under the VCAA.  Specifically, in a July 2004 
statement in support of his claim, the veteran indicated that 
he was receiving treatment at the VA outpatient clinic in 
Gardena, California.  A March 2004 VA record from the VA 
Medical Center in West Los Angeles also noted such treatment 
in Gardena.  However, it does not appear that any records 
from that facility have been associated with the claims 
folder.  In fact, there is no indication that the RO sought 
to obtain such documents.  At present, only records from the 
VA Medical Center in West Los Angeles are in the claims file.  
Thus, additional efforts must be undertaken to procure the 
potentially outstanding VA records.

It is further noted that the veteran in June 2001 authorized 
VA to obtain private treatment records from Inglewood 
Radiology.  Moreover, in a July 2004 communication, the 
veteran stated that he also had received treatment at the 
UCLA Harbor General Hospital.  The claims file does not 
indicate that any attempt was made to obtain records from 
those facilities.  Moreover, while the veteran was sent a 
letter in November 2005 explaining that he had to resubmit 
authorization forms with respect to two private physicians, 
as well as Martin Luther King Memorial Hospital, the letter 
did not instruct him to resubmit with authorization regarding 
Inglewood Radiology or from UCLA Harbor General Hospital.  In 
light of the above, the veteran should be apprised of the 
need to provide new authorization, as necessary, so that an 
attempt can be made to obtain the missing records.  Moreover, 
the veteran should be reminded of the need to resubmit 
authorization enabling VA to request records from Martin 
Luther King Hospital and from Watts Health Foundation.   

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the evidence of record indicates that 
the veteran currently suffers from tinnitus.  Moreover, while 
service medical records are unavailable, the veteran's DD 
Form 214 indicated receipt of a Marksman Badge and further 
showed participation in Airborne School.  Therefore, it 
appears reasonable to presume noise exposure during his 
active service.  For this reason, the Board finds that, 
pursuant to 
§5103A(d)(2), the veteran should be scheduled for a VA 
audiological examination to determine the etiology of the 
current tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records of the 
veteran from the VA outpatient clinic in 
Gardena, CA.  If no such records are 
located, the claims folder should clearly 
indicate this fact.

2.  Contact the veteran and solicit 
authorization, as necessary, to obtain 
private treatment records from Inglewood 
Radiology and from UCLA Harbor General 
Hospital, as well as from Martin Luther 
King Hospital and Watts Health 
Foundation.  Once appropriate 
authorization has been received, request 
the treatment records.  Any negative 
search must be documented in the claims 
folder.   

3.  Schedule the veteran for a VA 
audiologic examination to determine the 
nature and degree of any current 
tinnitus.  The examiner should state 
whether, based on the circumstances of 
the veteran's active service and any 
exposure to excessive noise therein, it 
is at least as likely as not that any 
current tinnitus is causally related to 
such service.  Any opinion must be 
accompanied by a clear rationale.  The 
claims folder must be reviewed in 
conjunction with this request and the 
examination report must clearly indicate 
that such review occurred.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


